In a proceeding pursuant to Family Court Act article 6, the mother appeals, as *884limited by her brief, from so much of an order of the Family Court, Nassau County (Singer, J.), dated October 4, 2007, as, without a hearing, granted the father’s cross motion to dismiss her petition to modify a consent order of custody and visitation of the same court (Brennan, J.) dated October 25, 2004, as amended by a consent order of the same court (Jaeger, J.) dated December 19, 2005.
Ordered that the order dated October 4, 2007, is reversed insofar as appealed from, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Nassau County, for a hearing on the mother’s petition to modify the consent order of custody and visitation.
Under the circumstances of this case, a final determination should not have been made without a hearing (see Matter of Gurewich v Gurewich, 58 AD3d 628 [2009]; Matter of Garcia v Scruggs, 44 AD3d 660 [2007]; Matter of Ramos v Andino, 19 AD3d 424 [2005]; Wiener v Wiener, 303 AD2d 582 [2003]). Fisher, J.P., Miller, Angiolillo and Balkin, JJ, concur.